SULLIVAN, J.
— This action was brought by one of the appellants, the Union Savings, Building & Trust Co., a corporation, to quiet title to all of block 1 and Point Park in Boise City, Park subdivision, as the same appears in the official plat of said subdivision filed in the office of the county recorder of Ada county. The defendant McClain, who is one of the appellants here, and Eli Larson, trustee, who is the respondent, filed answers and cross-complaints, in which they sought to have the title quieted to certain parts of said land in themselves.
A trial was had to the court without a jury upon the issues thus made, and finding of facts was made upon the material issues made by the pleadings, and judgment and decree entered declaring the rights of each of the parties and describing the lands to which each was entitled.
The plaintiff, the Union Savings Building & Trust Co., and the defendant Matthew McClain each appealed from said judgment. The main contention of the .trust company on this appeal is that the findings are not supported by the evidence *327and are contradictory; and of.the appellant McClain, that the evidence does not support the findings and that the court erred in opening the case and taking additional testimony.
We have made careful examination of the evidence and find it in some parts conflicting, but are fully satisfied that the evidence is sufficient to sustain the findings of the court. We also conclude that the court did not err in opening the case and taking additional evidence.
The judgment must therefore be affirmed, and it is so ordered, with costs in favor of the respondent, each of the appellants to pay one-half of the costs of the appeal.
Stewart, J., concurs.